Citation Nr: 1211880	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-01 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to March 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD rated 50 percent, effective August 15, 2008 (date of claim).  In January 2012 a Travel Board hearing was held before the undersigned.  The transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Prior to January 21, 2011 the Veteran's PTSD had been manifested by symptoms productive of impairment no greater than occupational and social impairment with reduced reliability and productivity.  

2.  From January 21, 2011 the Veteran's PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas, but not symptoms productive of total occupational and social impairment.  


CONCLUSION OF LAW

The Veteran's PTSD warrants "staged" ratings of 50 percent prior to January 21, 2011; and an increased 70 percent (but no higher) from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2009 statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an increased initial rating; and a July 2011 supplemental SOC readjudicated the matter after the appellant and his representative had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's service treatment and personnel records have been secured.  The RO arranged for VA examinations in May 2009, and January 2011.  Both examinations are adequate as the examiners expressed familiarity with the history of the Veteran's psychiatric disability picture, and conducted a thorough evaluation of the Veteran, describing symptoms and associated impairment in detail and noting all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

PTSD is rated under Code 9411.  A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31-40 reflects that there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A score of 41-50 reflects that there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed.1994).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability there from and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including regarding the degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

On May 2009 VA examination, the Veteran reported that he felt very uncomfortable around large numbers of people and that he generally avoids crowds.  He stated that he had a decreased interest in significant social activities, as compared to his pre-Vietnam state.  The extent of his social activities consisted of occasionally going out to dinner with his wife, maintaining close and frequent contact with his relatives and practicing his hobby of cooking.  Attending church regularly was his outside social activity.  He reported that he had chronic insomnia with difficulty in falling and staying asleep.  On good nights he could sleep as much as seven hours.  When he has had insomnia, it usually was in the form of difficulty staying asleep, as he was frequently awakened by dreams related to Vietnam.  He had irritability that was not extremely high, but bothersome, and was associated with a low frustration threshold and occasional outbursts of anger.  He endorsed hypervigilance, stating that he was always on guard, and repeatedly checked his home for security.  He also had an exaggerated startle reflex.  Whenever he heard casualty reports or of other horrible things happening in the wars in Afghanistan and Iraq, he became upset because it reminded him of Vietnam.  On occasions such reports would cause him to have vivid dreams.  He denied having any prolonged periods of low mood or sadness.  He stated that he had worked almost all of his adult life as a union laborer in construction.  He became disabled from full-time employment due to a cardiac condition and hip problems in 2007.  At the time of the May 2009 VA examination he was still on medical leave and was considering whether he would retire.  He did not feel that his psychiatric symptoms interfered with his employment when he was employed.

On mental status examination, the Veteran was very friendly and informative.  He was neatly dressed and well groomed.  He had normal speech and normal psychomotor functions.  He denied having any difficulty carrying on activities of daily living.  He was oriented to time, person and place, and had very good memory for recall of remote and recent events.  His intellectual functions and cognitive functions were normal.  He had a low mood with sad affect.  His level of anxiety was high throughout the interview.  He had no evidence or history of inappropriate behavior.  He denied having suicidal or homicidal thoughts.  He had periodic insomnia, mainly difficulty staying asleep with sleep being interrupted regularly by dreams related to Vietnam.  He periodically would have a decreased energy level.  He had a persistent moderately high level of irritability.  His insight and judgment were very good.  

The examiner noted that as a consequence of exposure to combat trauma on multiple occasions during his tour in Vietnam, the Veteran had developed long-term psychiatric symptoms.  He had never been evaluated or treated for PTSD.  He was able to carry out his normal daily activities.  He had no evidence of impairment related to either thought process or communication.  He had been disabled from any type of full-time employment since 2007, mainly due to a cardiac condition, which required bypass surgery, and chronic pain with both hips, which required bilateral total hip replacement.  The examiner noted that the Veteran has had psychiatric symptoms, since approximately midway through his one year tour in Vietnam.  The diagnosis under Axis I was PTSD, severe intensity.  A GAF score of 48 was assigned.  

On January 2011 VA examination, the examiner noted that the Veteran had continued to have symptoms of PTSD and some sleep disturbance with five to six hours of sleep per night.  He did not recall nightmares, but had night sweats.  He had intrusive thoughts of Vietnam, which occurred several times per week and were spontaneously occurring, as well as occurring in reaction to triggers.  A significant trigger for him was that his daughter was entering the Air Force.  The wars in Iraq and Afghanistan contributed to his re-experiencing his Vietnam trauma, and continued to disturb him.  He avoided the news and information on Iraq and Afghanistan Wars, and also information and news on the military.  He stated that he has many relatives who have been in the military including an uncle and cousins who retired from the Air Force.  He stated that he "keeps away from this part of the family" because they triggered [unexplained] memories.  He was socially withdrawn and isolated and describes himself as antisocial.  He had no interests, and had emotional numbing.  His wife complained that he shuts down and does not show sympathy toward others or is cold about many things.  He stated that he does not trust anyone.  He did not like being in crowds and was uncomfortable around people.  He stated that he will attend church but backs off from crowded functions and other socializing events with the churchgoers.  He has severe startle response.  

The Veteran had worked for almost 25 years as a union laborer.  He stopped working about three years ago because he had double hip replacement and heart double bypass surgeries.  He stated that he wanted to return to work for five months so that he can complete 25 years as a union laborer and get full retirement.  He stated that because of his medical condition it is very difficult for him to cut grass or do any kind of physical work.  

Mental status examination revealed there was no evidence of a thought disorder.  He denied auditory and visual hallucinations.  His activities of daily living were intact.  He had good personal hygiene.  He denied suicidal ideation.  The examiner stated that the Veteran also meets the criteria for depression, NOS.  The depression appeared to be related to many years of chronic PTSD, lack of sleep, struggling with flashbacks, and irrational guilt over the loss of his friend in Vietnam as well as current circumstances of being unable to work and not being able to financially provide more for his family.  He has low self-esteem, low energy and motivation, sleep disturbance, social isolation and poor concentration.  The examiner noted that apart from his family, the Veteran has no social contact other than going to church.  He has no close friends and does not socialize with other church members.  He has very limited contact with extended family.  His wife is his main social contact.  

The examiner noted that the Veteran has employment impairment that is primarily due to his physical status post bypass surgery and post double hip replacement.  PTSD did not significantly interfere with his ability to work since he worked throughout his life despite having PTSD.  She noted that the Veteran's sleep disturbance and poor concentration existed for many, many years and likely limited his work performance and success in some manner.  Many years of chronic PTSD including symptoms of re-experiencing, social withdrawal, poor concentration, and poor sleep as well as past difficulties with anger had likely contributed to stress in the Veteran's life.  The diagnoses were PTSD and depressive disorder, NOS, secondary to PTSD and to current life circumstances.  A GAF score of 40 was assigned.  The examiner opined that the Veteran is suffering from an increase in PTSD that is more likely than not an exacerbation of PTSD that is related to the Vietnam War and that he is suffering from depressive disorder, NOS, that is at least as likely as not related to and secondary to his PTSD.

As indicated, in addition to PTSD, the medical evidence of record reflects a diagnosis of depressive disorder, NOS.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the VA examiner has opined that the Veteran's depressive disorder is secondary to his PTSD.  Therefore, any depressive symptoms are considered manifestations of a service connected psychiatric disability..  
The RO has not assigned "staged" ratings for the Veteran's service-connected PTSD; it has been rated 50 percent throughout the appeal period.  However, as discussed below, the severity of his PTSD has varied, and periods of varied symptoms will be discussed in turn.  

The Veteran's PTSD symptoms shown prior to January 2011 (date of last VA examination) do not meet or approximate the criteria for a 70 percent rating.  For example, there is no evidence of obsessional rituals which interfere with routine activities.  Although, he reported that he is always on "guard" and repetitively checks his home for security, there was no evidence that it was obsessional or interfered with routine activities.  

There was no evidence of speech intermittently illogical, obscure, or irrelevant.  On May 2009 VA examination the Veteran had normal speech.  There was no evidence of near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  On the May 2009 VA examination, he was oriented to time, person and place, he had very good memory for recall of remote and recent events.  His intellectual functions and cognitive functions were normal.  His insight and judgment were very good.  He was able to carry out his normal daily activities.  There was no evidence of impaired impulse control.  While he reported a persistent moderately high level of irritability, such had not resulted in violence or impaired impulse control.  There was no evidence of spatial disorientation; the Veteran had been fully alert and oriented on all occasions observed.  

While there was some difficulty in adapting to stressful circumstances, on May 2009 VA examination the Veteran stated that 2007 had been very traumatic for him because he had two serious operations (coronary artery bypass and hip replacements).  He stated that he had had a good recovery except for a moderate amount of pain in both hips.  He was confident that he would get much of his old function back.  Despite periods of irritability, and anger, he maintained some social activities, including occasionally going out to dinner with his wife, maintaining close and frequent contact with his relatives, practicing his hobby of cooking, and attending church regularly.
While the evidence shows some difficulty in establishing and maintaining effective relationships, it does not show an inability to do so.  Although he felt very uncomfortable around large numbers of people and generally avoids crowds, he maintained a low level of socialization.  As noted above, he was able to maintain relationships with some relatives, and his wife.  The GAF score of 48 assigned on May 2009 VA examination reflects serious impairment in social and/occupational functioning.  It does not support a finding of deficiencies in most areas (so as to warrant the assignment of a 70 percent rating) in light of the overall evidence to the contrary.  

In summary, during this period the Veteran's PTSD symptoms are not shown to have been productive of impairment greater than occupational and social impairment with reduced reliability and productivity.  Accordingly, at no time prior to January 2011 were the Veteran's symptoms of PTSD shown to have been of such severity that they met (or more nearly approximated) the criteria for the next higher (70 percent) rating. 

On January 21, 2011 VA examination, the Veteran was diagnosed with depression, NOS, related to many years of PTSD, lack of sleep, struggling with flashbacks, irrational guilt over the loss of a friend in Vietnam, unemployment, and low self-esteem, energy and motivation.  The examiner assigned a GAF score of 40 because the Veteran had major impairment in family relations, particularly social functioning outside of his relationship with his wife.  He had a major impairment in mood and was depressed at that time.  He had impairment in judgment, low self-esteem, passively wished to die, and he was no longer working.  During this period, (from January 21, 2011), the Veteran's PTSD symptoms have been productive of impairment greater than occupational and social impairment with reduced reliability and productivity; his symptoms of PTSD have been of such severity that they meet (or more nearly approximate) the criteria for the next higher (70 percent) rating.  

The evidence summarized reflects that beginning January 21, 2011 the Veteran's PTSD symptoms were productive of occupational and social impairment with deficiencies in most areas.  Of particular note is the low GAF score of 40 assigned on January 2011 VA examination, signifying major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  Accordingly, from January 21, 2011 the Veteran's symptoms of PTSD are shown to have met the criteria for the next higher (70 percent ) rating, and such rating is warranted for this period.  

The Board has considered whether the next higher (100 percent) schedular rating is warranted for this period.  Significantly, the Veteran is not shown to have had (nor does he allege) totally disabling psychiatric symptoms of sufficient gravity for such a rating (i.e., gross impairment in thought process or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar nature and gravity).  

The Board has also considered whether referral for extraschedular consideration is necessary.  The PTSD symptoms (and associated impairment) shown by the factual evidence are entirely encompassed by the criteria for the 50 and 70 percent schedular ratings assigned.  Therefore, the schedular criteria are not inadequate.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Veteran has stated that he "does not feel that his psychiatric symptoms interfered with employment when he did work[.]"  He became disabled from full-time employment due to his cardiac condition and hip problems, and he stated that he was seeking to return to work so that he can complete 25 years as a union laborer and get full retirement.  Therefore, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).





ORDER

A "staged" increased rating of 70 percent (but no higher) is granted for the Veteran's PTSD effective from January 21, 2011, subject to the regulations governing payment of monetary awards; a rating in excess of 50 percent prior to January 21, 2011 is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


